                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


JOACHIM STERN,
                Plaintiff,
vs.
ERIN MARSTON, et al.,
                                               Case No. 3:21-cv-00130-RRB
                Defendants.


                                ORDER OF DISMISSAL

                Joachim Stern, representing himself, filed a Prisoner’s Complaint

Under the Civil Rights Act, 42 U.S.C. § 1983, alleging speedy trial claims against

the judge, the assistant district attorney, and Mr. Stern’s public advocate in his

state criminal case, State of Alaska v. Joachim Stern, Alaska Superior Court Case

No. 3AN-20-00935CR. 1 Mr. Stern also filed an Application to Waive Prepayment

of the Filing Fee, and a Motion for Appointment of Counsel. 2

                In his Complaint, Mr. Stern claims that (1) Judge Erin Marston “did

allow my Constitutional right of a ‘speedy trial’ to be violated and also … became

an imposter of his Oath making [him] liable for penalties associated with his

criminal actions”; 3 (2) Assistant District Attorney “Patrick McKay did allow



1   Docket 1.
2   Dockets 3, 4.
3   Docket 1 at 3.
[Mr. Stern’s] right to ‘speed[y] trial’ to be violated, and also Patrick McKay became

an imposter of office, makin[g] him personally liable for [Mr. Stern’s] injury and civil

penalties and should be arrested for his egregious acts”; 4 and (3) his lawyer, “Jim

Corrigan assisted in the conspiratorial egregious act of denial of [Mr. Stern’s]

‘speedy trial’ right, personally injuring [him] and [his] family … and became an

imposter to oath [and] liable and should be arrested for such acts.” 5

                Mr. Stern seeks $10,000,000 in damages, plus punitive damages at

the “maximum,” an order to “produce for review all discovery for case 3AN-20-

00935CR,” as well as: “(1) Issue a bar to prosecution for alleged offense, [and]

(2) Return any funds to corporate entity as ‘charged.’” 6

                Earlier this year, Mr. Stern filed a habeas petition under 28 U.S.C.

§ 2241 in this Court, claiming the state court is denying his right to a speedy trial

in the same state criminal case. 7 In Mr. Stern’s 2241 case, he was appointed

counsel, but his lawyer determined that he had no non-frivolous grounds for relief,

and the Court dismissed the case on June 17, 2021. 8



4   Id. at 4.
5   Id. at 3.
6   Id. at 8.
7Stern v. Houser, 3:21-cv-00016-RRB, Docket 1 (challenging State of Alaska v. Joachim
Stern, Alaska Superior Court Case No. 3AN-20-00935CR).
8   3:21-cv-00016-RRB, Dockets 15, 17, 18.


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 2 of 13
                               SCREENING REQUIREMENT

                Federal law requires a court to conduct an initial screening of a civil

complaint filed by a plaintiff who seeks to waive prepayment of the filing fee. In

this screening, the Court shall dismiss the case if it determines that the action--

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be
                        granted; or

                (iii)   seeks monetary relief against a defendant who is
                        immune from such relief. 9

                To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 10 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 11 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint



9    28 U.S.C. § 1915(e)(2)(B).
10 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
11 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773
F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 3 of 13
and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 12

                                      DISCUSSION

                Under § 1983, a plaintiff must “plead that (1) the defendants acting

under color of state law (2) deprived plaintiffs of rights secured by the Constitution

or federal statutes.” 13 This federal statute “is not itself a source of substantive

rights,” but provides “a method for vindicating rights [found] elsewhere.” 14

                Failure to name appropriate “state actors,” judicial immunity,

prosecutorial immunity, res judicata, 15 and abstention all require dismissal of this

case.




12See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
13   Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
14Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443 U.S.
137, 144 n.3 (1979)).
15 Black’s Law Dictionary (11th ed. 2019) (Res Judicata: “1. An issue that has been
definitively settled by judicial decision. 2. An affirmative defense barring the same parties
from litigating a second lawsuit on the same claim, or any other claim arising from the
same transaction or series of transactions and that could have been — but was not —
raised in the first suit. The three essential elements are (1) an earlier decision on the
issue, (2) a final judgment on the merits, and (3) the involvement of the same parties, or
parties in privity with the original parties.”) (citing Restatement (Second) of Judgments
§§ 17, 24 (1982)).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 4 of 13
           I.   Public Defenders

                A lawyer appointed to represent a criminal defendant in a state court

proceeding is “as a matter of law, ... not a state actor.” 16 Such a lawyer, whether

from the Alaska Office of Public Advocacy or the Public Defender’s Office, is “no

doubt, paid by government funds and hired by a government agency.

Nevertheless, his function was to represent his client, not the interests of the state

or county.” 17 It does not matter that a lawyer is paid from public funds. “Except

for the source of payment, ... the duties and obligations are the same whether the

lawyer is privately retained, appointed, or serving in a legal aid or defender

program.” 18

                Because the lawyer’s duty and loyalty are to the client, not the state,

a court appointed attorney is not “acting under color of state law” for purposes of

Section 1983. It therefore follows that any lawyer who represents Mr. Stern,

regardless of whether the lawyer is paid by the state, is not a state actor under

federal civil rights law and is not a proper defendant in this case. The claim against




16 Miranda v. Clark County, Nevada, 319 F.3d 465, 469 (9th Cir. 2003), cert. denied, 540
U.S. 814 (2003) (“[The attorney], in undertaking the actual defense of Miranda, entered
into an attorney-client relationship that placed him in a role that exempts him from liability
under § 1983 as a state actor.”).
17   Id.
18   Polk County v. Dodson, 454 U.S. 312, 318–19 (1981).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 5 of 13
his criminal defense attorney must, therefore, be dismissed for failure to state a

claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

       II.    Judicial Immunity

              Judges, and those performing judge-like functions, have absolute

immunity from § 1983 damages suits for judicial acts. 19 Since 1872, the Court has

recognized that in order to ensure the proper administration of justice, a judge “in

exercising the authority vested in him, be free to act upon his own convictions,

without apprehension of personal consequences to himself.” 20 A judge will not be

deprived of immunity because the action he took was in error, was done

maliciously, or was in excess of his authority; rather, he will be subject to liability

only when he has acted in the “clear absence of all jurisdiction.” 21


19See Stump v. Sparkman, 435 U.S. 349, 357–58 (1978) (holding that judge’s order
authorizing sterilization of 15-year-old girl without her knowledge was unconstitutional,
but judge was immune from suit because order was a judicial act); Ryan v. Bilby, 764
F.2d 1325, 1328 n.4 (9th Cir. 1985) (“Judicial immunity is not limited to judges. All those
who perform judge-like functions are immune from civil damages liability.”) (citations
omitted).
20 Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 337 (1872); Ashelman v. Pope, 793 F.2d
1072, 1075 (9th Cir. 1986) (“Judges are immune from damage actions for judicial acts
taken within the jurisdiction of their courts.”) (citing Bradley, 80 U.S. at 347).
21Stump, 435 U.S. at 357–58 (quoting Bradley, 80 U.S. at 351); Ashelman, 793 F.2d at
1075–76 (When evaluating whether a judge’s act was performed within his or her judicial
authority, courts focus on whether “(1) the precise act is a normal judicial function; (2) the
events occurred in the judge’s chambers; (3) the controversy centered around a case
then pending before the judge; and (4) the events at issue arose directly and immediately
out of a confrontation with the judge in his or her official capacity.” And “[t]hese factors
are to be construed generously in favor of the judge and in light of the policies underlying
judicial immunity.”) (citations omitted).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 6 of 13
                Judge Erin Marston has judicial immunity for his judicial actions in this

case. The claim for monetary damages must, therefore, be dismissed as required

by 28 U.S.C. § 1915(e)(2)(B)(iii). 22

         III.   Prosecutorial Immunity

                Prosecutors are also absolutely immune from liability under section

1983 for conduct that is “intimately associated with the judicial phase of the criminal

process.” 23 The Supreme Court has decided that “acts undertaken by a prosecutor

in preparing for the initiation of judicial proceedings or for trial, and which occur in

the course of his role as an advocate for the State”—including “evaluating evidence

and interviewing witnesses as he prepares for trial”—“are entitled to the protections

of absolute immunity.” 24

                The Ninth Circuit has explained that “[w]hether the government

attorney is representing the plaintiff or the defendant, or is conducting a civil trial,

criminal prosecution or an agency hearing, absolute immunity is ‘necessary to

assure that ... advocates ... can perform their respective functions without




22 28 U.S.C. § 1915(e)(2)(B) (A court shall dismiss the case at any time if the court
determines that the action “(iii) seeks monetary relief against a defendant who is immune
from such relief.”).
23Imbler v. Pachtman, 424 U.S. 409, 430 (1976); Botello v. Gammick, 413 F.3d 971, 975
(9th Cir. 2005).
24   Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 7 of 13
harassment or intimidation.” 25 Because not all of a government lawyer’s activities

are covered by absolute immunity, “a functional comparison of the activities

performed is critical.” 26 The Supreme Court has held, however, that “officials who

are responsible for the decision to initiate or continue a proceeding subject to

agency adjudication are entitled to absolute immunity from damages liability for

their parts in that decision.” 27

                Clearly, Mr. Stern is not complaining about an assistant district

attorney’s administrative duties such as “workplace hiring, payroll administration,

the maintenance of physical facilities, and the like.” 28 No facts indicate that the

assistant district attorney was engaged in anything other than conduct intimately

associated with adjudication.          The claim for monetary damages against the

prosecutor must be dismissed, as required by 28 U.S.C. § 1915(e)(2)(B)(iii).




25Fry v. Melaragno, 939 F.2d 832, 837 (9th Cir. 1991) (quoting Butz v. Economou, 438
U.S. 478, 512 (1978)).
26   Stapley v. Pestalozzi, 733 F.3d 804, 811 (9th Cir. 2013) (citing Imbler, 424 U.S. at 430).
27   Butz, 438 U.S. at 516.
28 Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009) (Even a prosecutor’s
administrative responsibilities that result in an error in a specific criminal trial constitute
“an essential element of the plaintiff’s claim [and] are thus unlike administrative duties
concerning, for example, workplace hiring, payroll administration, the maintenance of
physical facilities, and the like.” Thus, “absolute immunity must follow.”).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 8 of 13
         IV.    Abstention

                As Mr. Stern was told in his habeas case, the Younger abstention

doctrine provides that federal courts may not generally exercise jurisdiction when

doing so would interfere with state judicial proceedings. 29 The core of Younger

abstention is that a federal court cannot interfere with pending state court criminal

proceedings, absent a “showing of bad faith, harassment, or any other unusual

circumstance that would call for equitable relief.” 30 A federal court

                must abstain under Younger if four requirements are met:
                (1) a state-initiated proceeding is ongoing; (2) the
                proceeding implicates important state interests; (3) the
                federal plaintiff is not barred from litigating federal
                constitutional issues in the state proceeding; and (4) the
                federal court action would enjoin the proceeding or have
                the practical effect of doing so, i.e., would interfere with
                the state proceeding in a way that Younger
                disapproves. 31




29   See Younger v. Harris, 401 U.S. 37, 41 (1971).
30 Younger, 401 U.S. at 54; see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980)
(In Perez v. Ledesma, 401 U.S. 82, 85 (1971), the Supreme Court “limited the category
of ‘extraordinary circumstances’ to encompass only ‘cases of proven harassment or
prosecutions undertaken by state officials in bad faith without hope of obtaining a valid
conviction,’ or where ‘irreparable injury can be shown.’”); Brown v. Ahern, 676 F.3d 899,
901 (9th Cir. 2012) (“Consistent with this observation, we specifically rejected in Carden
the argument that a claimed violation of the Speedy Trial Clause … sufficed in and of
itself as an independent ‘extraordinary circumstance’ necessitating pre-trial habeas
consideration.”) (citing Carden at 84).
31San Jose Silicon Valley Chamber of Commerce Political Action Committee v. City of
San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 9 of 13
                The State of Alaska has an important interest in enforcing its criminal

laws, and Mr. Stern’s criminal case in state court remains ongoing. 32 Mr. Stern’s

allegation, that he is being denied his right to a speedy trial in state court, should

normally be addressed in his state court criminal proceedings. 33 This Court should

not interfere with the trial court’s fact-finding responsibilities and legal decisions in

that case, unless “full vindication of the petitioner’s pretrial rights requires

intervention before trial.” 34

                In Mr. Stern’s habeas action, his lawyer filed a Motion to Withdraw

under Anders v. California, 35 concluding that “Mr. Stern does not have any non-

frivolous claims for federal court intervention based upon the State of Alaska’s

purported violations of his federal constitutional rights to due process and a speedy

trial as guaranteed under the Sixth and Fourteenth Amendments and the habeas

statute.” 36 Although Mr. Stern’s “loss of liberty for the time of pretrial detention is




32   See Alaska v. Stern, Case No. 3AN-20-00935CR.
33See Brown, 676 F.3d at 900–01 (A “federal court’s exercise of jurisdiction over a habeas
petition that raises an affirmative defense to state prosecution before trial and conviction
can have the same effect as a direct injunction of ongoing state proceedings.”) (citing
Carden, 626 F.2d at 83).
34   Page v. King, 932 F.3d 898, 903 (9th Cir. 2019).
35   386 U.S. 738 (1967); see also United States v. Griffy, 895 F.2d 561 (9th Cir. 1990).
36Stern v. Houser, 3:21-cv-00016-RRB, Docket 15 at 1, and Exhibit 1 (Affidavit of James
Corrigan).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 10 of 13
‘irretrievable’ regardless of the outcome at trial,” 37 he received bail hearings on

February 26, 2020, March 24, 2020, and January 28, 2021. 38 And Mr. Stern’s bail,

while he awaits trial for felony robbery, is currently reduced to “a $250 performance

bond and PED electronic monitoring with house arrest. However, Mr. Stern has

been unable to obtain a suitable address for the electronic monitoring conditions.

Consequently, he has remained incarcerated since he was charged on February 1,

2020.” 39 And “[g]iven the seriousness of the charges that he faces, counsel cannot

state that Mr. Stern’s bail has been set in an amount higher than can be reasonably

calculated to assure Mr. Stern’s appearance at trial while at the same time assuring

the state’s compelling governmental interest in assuring public safety.” 40

                 Moreover, continuances have been requested by Mr. Stern’s attorney

“due to discovery issues. Mr. Stern’s counsel has not yet obtained the entirety of




37Page, 932 F.3d at 904 (quoting Arevalo, 882 F.3d at 766); see also United States v.
Henning, ___ F. Supp. 3d ___, 2021 WL 222355 at *8 (C.D. Cal. Jan. 19, 2021) (“The
Court also is acutely aware of the statistics of how many people continue to be infected,
hospitalized, and—tragically—die due to the coronavirus every day, all across the
country. But the Constitution does not turn on these considerations. Instead, to protect
the fundamental right to a speedy trial guaranteed by the Sixth Amendment, the
Constitution requires that a trial only be continued over a defendant’s objection if holding
the trial is impossible.”).
38   3:21-cv-00016-RRB, Docket 15 at 2.
39   Id.
40   Id. at 7.


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 11 of 13
the discovery from the state of Alaska.” 41 Further, Mr. Stern’s state appointed

lawyer has filed a motion to dismiss the indictment in his criminal case. 42 As

pointed out by counsel in Mr. Stern’s federal habeas case, “in light of Mr. Stern’s

constitutional right to effective assistance of counsel, and opportunity to prepare a

defense under the Sixth Amendment, the period of delay caused as a result of

counsel’s preparation of the case would be an improper basis for a speedy trial

violation.” 43

                    These facts indicate that the federal court should abstain from

intervening in Mr. Stern’s state criminal proceedings.



           THEREFORE, IT IS HEREBY ORDERED:

           1.       The case is DISMISSED without prejudice to the continued litigation

of any appropriate issues in Mr. Stern’s state criminal case. 44

           2.       All outstanding motions are DENIED as moot.




41   Id.
42   Id. at 3, 6.
43   Id. at 6.
44   See 3:21-cv-00016-RRB, Docket 17 at 9–10 (exhaustion of state court remedies).


Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 12 of 13
       3.     The Clerk of Court will enter a Judgment accordingly.

       Dated at Anchorage, Alaska this 21st day of June, 2021.

                                                   /s/ Ralph R. Beistline
                                                   RALPH R. BEISTLINE
                                                   Senior United States District Judge




Case 3:21-cv-00130-RRB, Stern v. Marston, et al.
Order of Dismissal
Page 13 of 13
